Citation Nr: 1415293	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  12-05 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

J.R. Bryant







INTRODUCTION

The Veteran had active service from September 1967 to August 1971.  The appellant is his surviving spouse.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The claims file also reflects that the appellant submitted a timely notice of disagreement with respect to a January 2009 determination, which denied entitlement to accrued benefits.  In light of the fact that the appellant has not yet been afforded a statement of the case, as explained more fully below, this claim is being remanded for the issuance of an appropriate statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  The issue has therefore been added to the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.

The appellant contends that her husband committed suicide because of post-traumatic stress disorder (PTSD) that he developed after service in Vietnam as a result of combat stressors.  She basically maintains that after returning to civilian life, the Veteran struggled for many years to cope with PTSD, but that struggle came to an end when he committed suicide in April 2007.  In other words, the psychiatric disorder caused or resulted in his death by suicide.  

The death certificate indicates that the immediate cause of death was hanging with no other conditions identified.  The record shows that, during the Veteran's lifetime, service connection was not established for any disability.  There is also no indication in the record that he ever filed a claim for service connection for PTSD or any other psychiatric-related disorder.  However, the contemporaneous record prior to his suicide shows he received a diagnosis of questionable PTSD in 2002.  See VA outpatient treatment record from the Valdosta CBOC dated October 29, 2002.  There is also some suggestion under the past medical history that the diagnosis was associated with his military service.  Indeed, as the Veteran committed suicide, 38 C.F.R. § 3.302 directs VA to presume that he was mentally unstable.  Such supports a finding that the Veteran was suffering from some type of mental disorder or distress at the time of his death.  

The appellant has identified VA Medical Centers in Columbia, South Carolina, Lake City, Florida, and Gainesville, Florida, as facilities where the Veteran received treatment.  In addition, a February 2007 private report noted the Veteran received most of his treatment through the Gainesville VA Medical Center.  However, there are no records from that facility contained in the physical claim file, or for that matter in Virtual VA or the Veterans Benefits Management System (VBMS), since 2005.  A remand is necessary, since additional VA clinical records may exist.

Furthermore, there is no medical evidence of record that relates the cause of the Veteran's death to his military service.  Other than the Veteran's death certificate, there is no other medical evidence of record that discusses the cause of his death.  The Board finds that an opinion is needed to determine whether the Veteran experienced a mental health disorder as a result of his military service. 

With regard to the accrued benefits issue, the Veteran filed claims for entitlement to service connection for diabetes mellitus and peripheral neuropathy in February 2006.  He died in April 2007 before the claims could be fully developed or properly adjudicated.  Therefore, because the claims were not "finally adjudicated" at the time of death, they were still "pending" for purposes of the regulations.  The appellant submitted her claim for VA benefits in August 2008.

The RO issued a rating decision in January 2009 that addressed the service connection for cause of death issue.  However, in a January 2009 letter, the RO indicated that it had also denied entitlement to accrued benefits.  The appellant has since expressed her disagreement with this decision.  See Notice of Disagreement, received in January 2010.  However, the RO has not issued a statement of the case (SOC) that addresses this issue.  In such cases, the appellate process has commenced and the Veteran is entitled to an SOC.  See Pond v. West, 12 Vet. App. 341 (1999); Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is, therefore, remanded for additional action-to include the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with a SOC on the issue of entitlement to accrued benefits.  She should also be informed of the requirements to perfect an appeal with respect to this issue, and if the appellant perfects an appeal, all indicated development should be completed before the case is returned to the Board. 

2.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment that the Veteran has received since service discharge.  The Board is particularly interested in pertinent treatment that the Veteran has received from the VA Medical Centers in Columbia, South Carolina, Lake City, Florida, and Gainesville, Florida. 

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the RO's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

3.  Then, arrange for the claims folder to be reviewed by a VA physician with appropriate expertise to assess the nature and etiology of the Veteran's psychiatric disorders during his lifetime.

Based on review of the file, the examiner should indicate the diagnosis or diagnoses of the Veteran's psychiatric disorder(s), if any, in accordance with Diagnostic and Statistical Manual for Mental Disorders (4th ed. rev., 1994) (DSM-IV). 

The examiner is asked to express an opinion as to whether the Veteran met the criteria for a PTSD diagnosis during his lifetime.  He/She is also asked to express an opinion as to whether any diagnosed PTSD is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service.  In the alternative, if a psychiatric disorder other than PTSD is identified/diagnosed, to include depression, the examiner is then asked to indicate whether the psychiatric disorder is at least as likely as not (i.e., 50 percent or greater possibility) incurred as a result  of the Veteran's military service. 

If an acquired psychiatric disorder, to include PTSD or depression, is found to be related to the Veteran's active service, the examiner is also asked to render an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that disorder was either the principal or a contributory cause of death?  In this regard, the disorder, if related to the Veteran's military service, must have either caused death or contributed substantially or materially to his death; combined to cause death; aided or lent assistance to the production of death.

In making all determinations, the examiner is asked to carefully consider the appellant's own assertions and any lay assertions of record.  The examiner is advised that she is competent to describe the Veteran's behavior upon returning from service, and that her reports must be considered in formulating the requested opinion.  If the appellant's reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner feels that the requested 


opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then, readjudicate the claim.  If this benefit is not granted, the appellant must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

